DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 2/24/2021 have been received and entered into the case. Claims 1-20 are pending, Claims 7 and 10-20 have been withdrawn, and Claims 1-6, 8 and 9 have been considered on the merits, insofar as they read on the elected species of a container having coaxial axes. All arguments have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 1, the limitation of “a second orifice configured to be fluidly coupled to the first orifice” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “a second orifice” coupled with functional language “configured to be fluidly coupled to …” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier, and the instant specification failed to disclose the corresponding structure that achieves the claimed function, and equivalents thereof.

If applicant does not intend to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al (US 6,592,251 B2; 7/15/2003.) in view of Lascar (US 4,834,714; 5/30/1989.) and Mahlapuu et al (WO 2010/081800 A2; 7/22/2010.).
The instant claims recite a pre-filled dispenser for applying a pharmaceutical agent to reduce the risk of post-surgical adhesions, comprising: a first dispensing container having a first orifice; a second dispensing container having a second orifice configured to be fluidly coupled to the first orifice; a catheter configured to be fluidly coupled to at least one of the first dispensing container or the second dispensing container; and a homogenous mixture held in at least one of the first dispensing container and the second dispensing container, the homogenous mixture comprising the peptide PXL01, or a pharmaceutically acceptable salt thereof, and a viscosity-enhancing pharmaceutically acceptable diluent or carrier.
Edwards teaches an apparatus consisting of two syringes having their nozzles or dispensing ports interconnected so that material may be transferred back and forth from one syringe to the other (col.1 para 1), comprising a first syringe (a first dispensing container) having an exit port (a first orifice) and a second syringe (a second dispensing container) having an exit port (a second orifice) (Figs 1-2 & 6-7, col.4 para 6, col.5 line 34-35 & 50-57), wherein the first and second syringes are normally pre-filled with material including liquids and solids (col.4 line 48-50), the material in the first syringe is transferred into the second syringe (the second orifice is fluidly coupled to the first orifice) (col.5 line 50-52 & 55-57), and this transfer from the first syringe to the second syringe back to the first syringe is repeated to form a homogenous mixture (col.3 line 22-24). Either the first syringe or the second syringe can be utilized to dispense the homogenous mixture (col.6 line 1-3). The first exit port defines a first opening area and the second exit port defines a second opening area that is substantially equal to the first opening area 

Edwards does not teach the apparatus comprises a catheter configured to be fluidly coupled to at least one of the first dispensing container or the second dispensing container (claim 1).
However, Edwards does teach the apparatus comprises syringes. Lascar teaches a syringe (Title), wherein the syringe comprises a catheter that is attached to one or the other of the tips of either the first or the second compartment of the syringe and inject liquids (col.2 line 34-37). Lascar also teaches a conventional syringe comprises an opening with a tip to which a catheter to be used for injection or sample taking is attached (col.1 line 12-14).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a catheter, since Edwards discloses an apparatus comprises syringes, and Lascar discloses that a catheter attached to a syringe is used to injecting liquids or taking samples. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate a catheter with a reasonable expectation for successfully obtaining an apparatus.

The references cited above do not teach the apparatus is for applying a pharmaceutical agent to reduce the risk of post-surgical adhesions, wherein the mixture comprises peptide PXL01, or a pharmaceutically acceptable salt thereof, and a viscosity-enhancing 
Mahlapuu teaches a pharmaceutical composition useful for the treatment and/or prevention of post-surgical adhesions (Abstract), comprising PXL01 and hyaluronic acid (p.19 para 3), wherein said hyaluronic acid has an average molecular weight of at least 800 kDa and is present at a concentration of between 0.5 and 2.5% (w/w) of the homogeneous mixture (p.14 para 3-4), and said PXL01 is present at a concentration of between 0.5 mg/mL to 25 mg/mL of the homogeneous mixture (p.14 para 1). The pharmaceutical composition is easy to apply to the surgical area using a syringe (p.19 para 3).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to apply PXL01 and hyaluronic acid to a surgical area using the syringe of Edwards, since Edwards discloses that the syringe allows homogeneous mixing of two substances and easy dispensing of the homogenous mixture. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to apply PXL01 and hyaluronic acid to a surgical area using Edwards’ syringe with a reasonable expectation of success.

Response to Arguments
Applicant argues that cited references do not teach “a catheter configured to be fluidly coupled to at least one of the first dispensing container or the second dispensing container.” as recited in the amended claim 1. However, these arguments are moot since those rejections are withdrawn in view of applicant’s amendments.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651